Citation Nr: 1750012	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Navy from September 1950 to July 1954.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in November 2012.  A Statement of the Case (SOC) was issued in June 2015.  A timely substantive appeal (VA Form 9) was received in July 2015.

Although the appellant requested a travel Board hearing on his July 2015 substantive appeal, he withdrew this request for a Board hearing in correspondence received in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The appellant is service-connected for bilateral hearing loss at 50 percent and tinnitus at 10 percent.  His combined evaluation is 60 percent.  

2.  The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent [*3]  or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident, or affecting a single body system, will be considered as one disability. 38 C.F.R. § 4.16(a)(1).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.


III.  Analysis

The appellant is service-connected for bilateral hearing loss at 50 percent and tinnitus at 10 percent, effective October 27, 2003.  His combined evaluation is 60 percent.  As the Veteran's service-connected disabilities, hearing loss and tinnitus, result from common etiology, acoustic trauma in service, and affect a single body system, they are considered one disability for the purpose of applying 38 C.F.R. § 4.16(a); therefore, he has one disability rated at 60 percent, and the schedular requirements for a TDIU rating are met.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  Thus, the next question for consideration is whether the appellant is unemployable by reason of service-connected disabilities.  

In that regard, in a Statement in Support of Claim received in March 2012, the appellant stated that he was unemployable and suffers from dementia.  In a March 2012 statement to his congressman, the appellant contended that he was unemployable due to hearing loss and dementia.  However, in a Statement in Support of Claim received in May 2012, he reported that he was not claiming entitlement to service connection for dementia.  Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the effect of any nonservice-connected disabilities cannot be taken into consideration when making the determination of whether the appellant is eligible for TDIU.

On his Veteran's Application for Increased Compensation Based on Unemployability received in May 2012, the appellant contended that he was unable to secure or follow a substantially gainful occupation due to his profound hearing loss.  He stated that he had been hospitalized from February 15, 2012, to February 18, 2012; however, there is no evidence, nor does the appellant contend, that this hospitalization was related to his service-connected hearing loss or tinnitus.  He reported that he had two years of college education in business.

The appellant was afforded a VA examination in July 2012.  The claims file was reviewed.  Examination was normal, save for audiological, which was examined separately.

The appellant was afforded a VA audiological examination in July 2012.  The claims file was reviewed.  During service, the appellant worked on the flight line as an aviation ordinance specialist and no hearing protection was provided.  The appellant was a car salesman following his active service and had no occupational noise exposure.  Recreational noise exposure was denied, as were ear infections, ear surgeries, or ear trauma.  Constant tinnitus was noted.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
80
95
LEFT
70
70
85
105+
105+

The 1000-4000 Hertz average was 80 decibels in the right ear and 91.25 in the left.  Speech recognition using the Maryland CNC word list was 80 percent in the right ear and 64 percent in the left.  Speech recognition performance below 70 percent was noted to be poor, while speech recognition performance between 80 and 92 percent was noted to be good.  He was diagnosed with severe to profound bilateral sensorineural hearing loss.  The appellant reported that he "can't hear anything" without his hearing aids and gets frustrated when he cannot hear.  His hearing aids help him to hear speech better.  The impact of his disabilities on occupational activities was hearing difficulty.  There were no effects on usual daily activities.

The audiologist opined that the appellant's current hearing loss would impact physical and sedentary employment; however, it would not cause him to be unemployable.  It was noted that most occupations do not set physical requirements for hearing, although occupations such as law enforcement, firefighters, and pilots have hearing requirements.

A March 2013 clinical note states that the appellant experiences trouble hearing when speaking on the telephone.

A November 2014 clinical note states that the appellant underwent an audiological examination.  Cerumen was removed.  Tympanic membranes appeared within normal limits.  Examination revealed no significant changes since the July 2012 examination. 

A March 2015 clinical note states that the appellant reported his hearing aids were not working properly.  They were cleaned and checked; and tubes on the earmolds were changed.

A completed Request for Employment Information in Connection with Claim for Disability Benefits was received in May 2015.  It was noted that the appellant retired in 1987 and had not worked since.

A June 2015 clinical note states that the appellant's hearing problems frustrate him and that he does not enjoy socializing as much because he cannot hear well.  He stated that he obtained a college degree in business following service and worked in managerial positions.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the appellant being unemployable due to his service-connected bilateral hearing loss and tinnitus.  

Although the appellant competently and credibly reports difficulty hearing and states that he is unemployable due to his service-connected hearing loss, the Board finds the July 2012 VA audiologist's opinion is entitled to greater probative weight on the question of employability.  The examiner considered the appellant's reports of functional loss in providing the opinion.  The examiner further explained that although employment would be impacted, the appellant was not precluded from obtaining and maintaining substantially gainful employment by his service-connected disabilities.  The appellant himself reported during the July 2012 examination that his hearing aids allowed him to hear speech better.  As explained by the examiner, although there were certain occupations, such as law enforcement, which would be precluded by a hearing loss disability such as the appellant's, he would be capable of working in most other professions, including those which are consistent with his experience and education.  

The Board notes that the appellant has been retired and has not worked for many years.  The question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the most probative evidence establishes that the appellant is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

While the Board recognizes the limitations the appellant faces due to his service-connected disabilities, these limitations were considered in the disability ratings he receives for those disabilities.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by his disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the appellant is not unable to secure or maintain substantially gainful employment due solely to his service-connected disabilities.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total disability evaluation based on individual unemployability is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


